Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a notice of allowance in response to communication dated 6/02/2021.
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner agrees with the 103 arguments in light of the amended claims. The combination of references do not render the claims as obvious, in particular “… each associated with one of a plurality of users, and individual software service usage data for the plurality of users; and at least one electronic processor communicatively coupled to the database and configured to determine a target user engagement level for the software service, wherein the target usage engagement level is set by an administrator of an organization to which the plurality of users belong and the target user engagement level is indicative of a desired level of usage of the software service by at least one user of the software service and wherein the desired level of usage includes a target level for at least one specified action within the software service, which specified action indicates substantive use of the software service; retrieve from the at least one database based on the software service, a first workflow action; execute the first workflow action for the plurality of users; receive, from the software service, a usage level for an individual user of the plurality of users, based on the individual software service usage data for the user, the usage level including an indication of whether the user has taken one or more specified actions within the software service indicating substantive use of the software service; compare the usage level for the individual user to the target user engagement level for the software service; and when the usage level for the individual user fails to exceed the target user engagement level....” The most notable prior  None of the prior art of record remedies the deficiencies found in Habon, Musman, Mohan and Meiser. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AKOSUA KYEREME-TUAH/Primary Examiner, Art Unit 3623                                                                                                                                                                                         	
July 30, 2021